DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-5, 7, 9, 10, 15-17, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brasile (US 20100316705) in view of Hassanein (US 20050147958) and Owen (US 20040058432).
With respect to claim 1, Brasile discloses an organ perfusion device comprising a perfusion chamber (Figure 1:32) comprising an organ support platform (Figure 1:36) that includes a plurality of perforations (Figure 1:37).  A perfusion circuit is fluidly coupled to the perfusion chamber and includes a first conduit (Figure 1:42) for providing an oxygenated perfusion fluid to the organ and a second conduit for carrying oxygen depleted perfusion fluid away from the organ.  The second conduit is connected to a perfusion chamber outlet (Figure 1:45).  An oxygenating device (Figure 1:20) is fluidly coupled to the perfusion circuit to oxygenate the perfusion fluid, and a temperature regulator (Figure 1:14) is used to control the temperature of perfusion fluid supplied through the first conduit.  This is described in at least paragraphs [0050]-[0055].  Furthermore, a pulsatile pump (Figure 1:12) is coupled to the perfusion circuit for circulating the perfusion fluid through the first and second conduits.  Fluid passes into the perfusion chamber, through the perforated supporting surface, and into a reservoir (Figure 1:38) that is located in the below the organ support platform.  Paragraphs [0066]-[0070] teach that a vascular perfusion cannula may be used to deliver perfusion fluid to the organ (“The organ is then connected to the perfusion solution path by a short length of tubing connecting the cannulated artery to an inlet port of the organ chamber”).  Figure 1 shows that fluid is only introduced into the perfusion chamber through the vascular perfusion cannula connected to an artery of the organ.  Brasile further teaches that the pulsatile pump is configured to provide a low arterial pressure. For example, 
Hassanein discloses an organ perfusion device comprising a perfusion chamber (Figure 1:20) in communication with a perfusion circuit having a first conduit (Figure 1:54, 58).  Oxygenated perfusion fluid is supplied to the perfusion chamber via the first conduit, and a second conduit (Figure 1:32) is configured to carry away oxygen depleted fluid.  An oxygenating device (Figure 1:38) and a pulsatile pump (Figure 1:34) are fluidly coupled to the perfusion circuit.  Hassanein further states that a filter (Figure 1:46) is located between the oxygenating device and the first conduit in order to filter oxygenated perfusion fluid before it is returned to the organ.  This is described in at least paragraphs [0077] and [0111].
Before the effective filing date of the claimed invention, it would have been obvious to include a filter within the perfusion circuit of Brasile in order to treat perfusion fluid before it is returned to the organ.  Hassanein states in at least paragraph [0073] that it is important to remove cellular waste from the perfusion fluid, and that appropriate filters, such as Pall leukocyte depleting filters having 40-100 micron pores, as readily obtained from commercial manufacturers.  It is prima facie obvious to apply a known technique (here, filtering) to a known device ready for improvement to yield predictable results.  See MPEP 2143.


Hassanein, however, teaches in at least paragraphs [0014], [0022] and [0077] that normothermic temperatures are known in the art to include temperatures between 20°C and 25°C.  Accordingly, those of ordinary skill would have found it obvious to control the temperature of the Brasile perfusion fluid down to about 20°C because Hassanein states that this is suitable for normothermic perfusion systems.

Brasile, however, still differs from Applicant’s claimed invention because Brasile does not appear to disclose that the organ is supported in a substantially horizontal position to facilitate passive drainage of perfusion fluid from the organ without a venous cannula.
Owen discloses an organ perfusion device comprising a perfusion chamber (Figure 2:40) in which an organ (Figure 2:60) to be transplanted is supported in a substantially horizontal position to facilitate passive drainage of perfusion fluid from the organ without a venous cannula.  This is taught in at least paragraphs [0074]-[0077] (“Organ chair 1800 funnels the venous outflow into venous outflow sampler 1810. Venous outflow sampler 1810 provides a readily available source for capturing the venous outflow of the organ. Capturing the venous outflow in this manner permits analysis of the perfusate leaving the organ without cannulating a vein and enables 
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Brasile organ is maintained in a horizontal position to facilitate passive drainage of perfusion fluid from the organ without a venous cannula.  Brasile teaches in paragraph [0074] that it is important to collect perfusion fluid leaving the organ in order to measure organ viability over time, and that passive drainage is often more desirable than the use of a cannula because inserting a cannula is more likely to damage the organ.  Accordingly, those of ordinary skill would have recognized that orienting the Brasile organ horizontally to improve passive drainage would have often been superior or at least functionally equivalent to the use of a cannula to collect perfusion fluid from the organ.

With respect to claim 3, Brasile, Hassanein and Owen disclose the combination as described above.  Brasile shows in at least Fig. 1 that the organ support platform 36 is a substantially flat surface for supporting an elongated organ.

	With respect to claim 4, Brasile, Hassanein and Owen disclose the combination as described above.  Brasile further depicts in at least Fig. 1 that a repeating circuit is 

	With respect to claim 5, Brasile, Hassanein and Owen disclose the combination as described above.  As discussed above, Brasile shows in at least Fig. 1 that the reservoir 38 is a lower portion of the perfusion chamber situated below the perforated support platform.

	With respect to claim 7, Brasile, Hassanein and Owen disclose the combination as described above.  Brasile additionally states in at least paragraph [0054] that the organ support platform is medical grade mesh.

	With respect to claim 9, Brasile, Hassanein and Owen disclose the combination as described above.  Brasile teaches in paragraph [0054] that the perfusion chamber includes a removable lid (Figure 1:34).

	With respect to claim 10, Brasile, Hassanein and Owen disclose the combination as described above.  Brasile requires that at least one electronic module (Figure 1:24) is connected to the pump, oxygenating device and temperature regulation circuit in order to control their operations.


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Similarly, the inclusion of the material or article (here, a specific type of organ) worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.

With respect to claims 35 and 36, Brasile, Hassanein and Owen disclose the combination as described above.  Brasile further teaches that the pulsatile pump is configured to provide a low arterial pressure. For example, paragraph [0033] describes perfusion pressures of less than 80 mm Hg and Table 2 states that the perfusion pressure may be 48 mm Hg.  Accordingly, it would have been obvious to arrive at a low arterial pressure of 20-60 mm Hg or 50-60 mm Hg through routine experimentation.

Claims 15-17 are rejected under 35 U.S.C. 103 as obvious over either Brasile (US 20100316705) in view of Hassanein (US 20050147958) and Owen (US 20040058432) as applied to claim 1, and further in view of Van Der Plaats (US 20140220550)1.

	Van Der Plaats discloses an organ perfusion device comprising a perfusion chamber, perfusion circuit, oxygenating device and pump.  Van Der Plaats teaches in at least paragraph [0024] that the organ may be a single organ (e.g. heart, lungs) or may be composed of different types of organ tissues (e.g. limb).
	Before the effective filing date of the claimed invention, it would have been obvious to use either of the Brasile and Owen apparatuses to maintain an allotransplant, including a limb, extremity or digit.  Van Der Plaats teaches that the basic strategy for organ perfusion remains the same, regardless of whether the object is an organ, part of an organ, or a body part composed of different types of organ tissue.  No matter what organ or tissue is chosen, Van Der Plaats teaches that it is within the ability of one of ordinary skill to equip a perfusion liquid circuit with fittings for connection to the blood vessels of the organ material.  It would have improved the versatility and utility of the Brasile and Owen systems to use them to preserve many types of body parts, including allotransplants that are limbs, extremities, digits and craniomaxillofacial tissues.

Response to Arguments
In response to Applicant’s amendments filed 08 January 2021, the previous 35 U.S.C. 103 rejections involving Brasile and Hassanein have been withdrawn.  However, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Brasile (US 20150173348) reference discloses the state of the art regarding an organ perfusion chamber in which fluid is passively drained from an organ without a venous cannula (see paragraph [0054] and provisional claim 21).

This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This rejection is made in the alternative to the rejections of claims 15-17 presented above